Citation Nr: 0831539	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-31 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for disability 
involving the side.  

3.  Entitlement to service connection for bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from March 1957 
to June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in February 2004, a statement of 
the case was issued in August 2005, and a substantive appeal 
was received in September 2005.  The veteran testified at a 
hearing before the Board in July 2008.  


FINDINGS OF FACT

1.  Hypertension was not manifested during active service or 
for many years thereafter.   

2.  The veteran is not shown to have a disability involving 
either side.  

3.  Bilateral leg disability was not manifested during active 
service or for many years thereafter.   


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Disability involving either side was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

3.  Bilateral leg disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in October 2003, prior to the initial adjudication of 
the claim.  

Additionally, in April 2006, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Although this notice was not 
provided to the veteran before the initial adjudication of 
the claim, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In any event, since 
the Board concludes below that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability and effective dates to be assigned are 
rendered moot.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to the claim, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of the claimed 
disabilities in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disabilities 
until more than 23 years after service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (2006) (a finding of service connection 
may not be based on a resort to speculation or even remote 
possibility).  

The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Hypertension

Analysis

A service Report of Medical Examination dated in March 1957 
for induction purposes reflects the veteran's blood pressure 
reading as 120/80.  A service Report of Medical Examination 
dated in May 1977 for separation purposes reflects that the 
veteran's blood pressure reading was 120/86.  Service medical 
records do not reflect a diagnosis of hypertension.  A 
service Report of Medical History for separation purposes 
dated in May 1977 reflects that the veteran checked the 'no' 
box for high or low blood pressure.  

Private medical records from Wilford Hall Medical 
Center/Kelly Clinic dated in July 2000 reflect an assessment 
of hypertension.  

Although private medical records from Wilford Hall Medical 
Center/Kelly Clinic reflect a current diagnosis of 
hypertension, there is no medical evidence to support that 
the disability is due to his active service or manifested to 
a compensable degree within a year after active service.  
Physical examinations performed during active service which 
reflect the veteran's blood pressure readings show no 
evidence of high blood pressure, and no diagnosis of 
hypertension.  A diagnosis of hypertension was rendered over 
23 years after separation from service.  Moreover, there is 
no medical evidence to support an etiological relationship to 
his period of active service, and the veteran has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, service connection for hypertension is not warranted.   
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Side Disability 

Criteria & Analysis

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A service Report of Medical Examination for separation 
purposes dated in May 1977 reflects that the veteran's 
abdomen and viscera were clinically evaluated as normal.  A 
service Report of Medical History for separation purposes 
dated in May 1977 reflects that the veteran checked the 'no' 
box for stomach, liver, or intestinal trouble.  There are no 
other service medical records related to the veteran's side.  

Post-service VA and private medical records do not reflect 
any findings of a side disability.  

The veteran's service medical records contain no mention of 
findings related to the disability at issue.  Moreover, based 
on the post-service VA and private medical records, there is 
no current diagnosis of a side disability.  The veteran has 
otherwise not identified or submitted any medical evidence 
which reflects a current side disability.  As such, in the 
absence of proof of a present disability, there can be no 
valid claim of service connection.  See Brammer, supra.  
While acknowledging the veteran's complaints of side pain in 
September 2003 and February 2004, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As 
there is no evidence of a current disability, it is 
unnecessary for the Board to reach the question of etiology 
of the claimed side disability.  

While acknowledging the veteran's belief that a side 
disability is due to service, it is well established that as 
a layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Bilateral Leg Disability

Analysis

A service Report of Medical Examination for separation 
purposes dated in May 1977 reflects that the veteran's lower 
extremities were clinically evaluated as normal with regard 
to any relevant disability.  

Private medical records from Santa Rosa Hospital dated in 
April 2004 reflect that the veteran underwent debridement of 
the right leg anterior tibial compartment.  There was a 
diagnosis of acute peripheral arterial insufficiency 
secondary to thrombosis with compartment syndrome of the 
right lower extremity.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
bilateral leg disability is etiologically related to service 
or any incident therein.  The Board notes that the veteran's 
lower extremities were clinically evaluated as normal with 
regard to the claimed disability upon separation from 
service.  The clinically normal findings are significant in 
that it demonstrates that trained military medical personnel 
were of the opinion that no relevant bilateral leg disability 
was present at that time.  The Board views the examination 
report as competent evidence that there was no relevant 
bilateral leg disability at that time.  

Moreover, a post-service diagnosis of bilateral leg 
disability was not rendered until 2004.  Thus, complaints of 
symptomatology and a diagnosis related to the bilateral legs 
were not rendered until over 26 years after separation from 
service.  Although the record presents valid findings of a 
current bilateral leg disability, the span of time between 
the claimed injury and the medical documentation of bilateral 
leg disability is a significant factor that weighs against 
the claim of service connection.  See Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  None of the aforementioned 
medical evidence suggests a link between the veteran's 
bilateral leg disability and service, or any incident 
therein.  

There is no medical evidence to support an etiological 
relationship to his period of active service, and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Thus, service connection for bilateral leg 
disability is not warranted.   This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension is not warranted.  

Service connection for a disability involving the side is not 
warranted.  

Service connection for bilateral leg disability is not 
warranted.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


